Citation Nr: 0740364	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-29 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
patellofemoral syndrome, right knee.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from November 1953 to October 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for patellofemoral 
syndrome, right knee.   

In October 2007, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1998, the RO 
denied a claim for service connection for patellofemoral 
syndrome, right knee.  

2.  The evidence received since the RO's October 1998 
decision, which denied service connection for patellofemoral 
syndrome, right knee, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
raise a reasonable possibility of substantiating the claim.

  
CONCLUSION OF LAW

The claim for service connection for patellofemoral syndrome, 
right knee, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the transcript of the veteran's hearing, held in 
October 2007, shows that he testified that he injured his 
right knee after he fell during service in Korea.  He stated 
that he was told that he had damaged cartilage in his knee, 
and that he was sent to Seoul for treatment, and later sent 
to Japan for treatment.  He stated that he has had right knee 
pain and weakness since his injury.  

In a rating decision, dated in October 1998, the RO denied a 
claim for service connection for patellofemoral syndrome, 
right knee.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).   

In May 2005, the veteran filed to reopen the claim.  In 
February 2006, the RO determined that new and material 
evidence had not been received.  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of this claim was in October 
1998.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in October 1998 included the veteran's 
service medical records, which consisted solely of an October 
1954 report noting that the veteran had a "lame right 
knee," osteochrondiasis with loose body, and that he was 
unfit for long standing, marching, climbing, running, guard 
duty, and P.T. (physical training).  In this regard, in June 
1998, the National Personnel Records Center ("NPRC") 
indicated that the veteran's service medical records 
("SMRs") were not available and may have been destroyed in 
a 1973 fire.  

The post-service medical evidence consisted of a March 1998 
VA examination report, and a July 1998 medical opinion from a 
VA physician.  The examination report noted that the veteran 
reported a history of injuring his right knee during service, 
with injury to the cartilage, with intermittent buckling over 
the years.  He stated that no surgery or casting was done 
during service, and that he sustained a left knee injury in 
1996.  

On examination, there was no ligamentous instability.  X-rays 
of the right knee showed no gross abnormality; X-rays of the 
left knee showed early osteoarthritic changes.  The diagnosis 
was patellofemoral syndrome, right knee, and the examiner 
stated that it was "more likely" that the veteran's right 
knee symptoms were due to his (nonservice-connected) left 
knee disorder.  The July 1998 medical opinion showed that the 
physician stated that the veteran's inservice ostoechondritis 
dissencans would have resulted in loose cartilage joint 
fragments, and that it was "completely unrelated" to his 
patellofemoral syndrome, which was the cause of his current 
symptoms.  The physician further stated that the opinion 
contained in the March 1998 VA examination report was "quite 
correct."  

At the time of the RO's October 1998 decision, there was no 
competent evidence to show that the veteran had a right knee 
disorder that was related to his service, or that right knee 
arthritis was manifest to a compensable degree within a year 
of separation from service.  

Evidence received since the October 1998 decision includes VA 
and non-VA treatment reports, dated between 1996 and 2006.  
This evidence includes treatment reports from a private 
physician, Dr. D.E.F, dated between 1996 and 1999, which show 
that the veteran was initially treated for left knee symptoms 
after a fall.  Dr. D.E.F.'s reports, dated in 1999, show that 
complaints of right knee symptoms were noted; one of these 
1999 reports notes that X-rays for the right knee showed 
"marked arthritis with medial joint space collapse."  

A statement from another private physician, Dr. A.E.P., dated 
in August 2005, shows that the veteran reported that he had 
twisted his knee during service, with intermittent pain since 
that time.  Dr. A.E.P. indicates that he has been treating 
the veteran for right knee pain since 2002 (to include MRI 
studies of the right knee in 2002), and that he treated him 
again in 2005 "after a lengthy hiatus."  He states that, 
"Based upon the examination, MRI findings, and history 
related by the patient, it is apparent that he has sustained 
an injury to the knee resulting in tears of the medial 
meniscus and lateral meniscus, as well as sprains of the 
medial collateral ligament, lateral collateral ligament, and 
anterior cruciate ligament."  

Importantly, the doctor never indicates when the veteran 
sustained an injury to his knee, highly limiting the 
probative value of this statement, and never supports the 
veteran's claim that this disorder is related to service.  He 
simply states what the veteran told him. 

VA progress notes, dated between 1998 and 2006, primarily 
show treatment for symptoms not in issue, but show treatment 
for right knee pain in 2006, with a past medical history of 
"knee arthralgia."    

This evidence, which was not of record at the time of the 
October 1998 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  This evidence is 
all dated at least 40 years after separation from service.  
This gap in treatment is evidence that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, although the Board has 
considered the August 2005 statement of Dr. A.E.P., for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed, but not its weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

Simply stated, the fact that the veteran has a right knee 
disorder is not in dispute at this time, nor was it in 1998.  
The critical issue is whether this right knee disorder is 
related to service.  Therefore, recent treatment for this 
disorder does not provide a basis to find that it was related 
to service more than 40 years ago.  The Dr. A.E.P. opinion 
does not raise a reasonable possibility of substantiating the 
claim because all it does is to show that the veteran has a 
knee problem and then cites the veteran's history, as 
described by the veteran.  The Board therefore finds that the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim, and the claim is therefore not 
reopened.  

The only other pertinent evidence received since the RO's 
October 1998 decision consists of oral and written testimony 
from the veteran.  However, the veteran, as a layperson, is 
not competent to give a medical opinion as to a diagnosis or 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he has a right knee 
disorder that is related to his service, these statements are 
not new and material evidence, and are insufficient to reopen 
the claim.  See Hickson v. West, 11 Vet. App. 374 (1998) (lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim); Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in July 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complies with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson (Mayfield II), 444 
F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in August 2006, and in any event, as the claim has 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  A review of the July 2005 VCAA notice shows that the 
veteran was notified that his claim for service connection 
for a right knee injury was previously denied in October 
1998.  It further informed the veteran that he had to submit 
"new and material evidence" to reopen his claim, defined 
that term, and notified him that his claim had previously 
been denied because the evidence failed to establish a 
relationship between his current disability and his inservice 
injury.  In summary, the veteran has been provided with 
adequate notice of what constitutes new and material evidence 
to reopen his claim for service connection.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  Although the veteran has not 
been afforded an examination, and an etiological opinion has 
not been obtained, as the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The claim of service connection for patellofemoral syndrome, 
right knee, is not reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


